IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,614



                         EX PARTE EARL THOMPSON, Applicant



                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1091097 IN THE 263rd DISTRICT COURT
                             FROM HARRIS COUNTY



         Per curiam.

                                           OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of stalking and

sentenced to five years’ imprisonment. The Fourteenth Court of Appeals affirmed his conviction.

Thompson v. State, No. 14-08-00481-CR (Tex. Crim. App.–Houston [14th Dist.], delivered May 19,

2009).

         Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file petition for discretionary review pro se.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to advise him of his

right to petition for discretionary review pro se. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is

entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of

the Fourteenth Court of Appeals in Cause No. 14-08-00481-CR that affirmed his conviction in Case

No. 1091097 from the 263rd Judicial District Court of Harris County. Applicant shall file his

petition for discretionary review with this Court within 30 days of the date on which this Court’s

mandate issues.



Delivered: August 24, 2011
Do not publish